DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/184,185, filed on November 8, 2018.
Specification
The disclosure is objected to because of the following informalities: Paragraph [00132], line 1, “coolant outlet 204” should be “coolant outlet 208”.  Paragraph [00141], line 4, “batter” should be “battery”.  Paragraph [00217], line 3, “first leg 4220” should be “first leg 4210”.  Paragraph [00240], “and open a contactor 5322” should be “and an open contactor 5322”.    
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4402 in Figure 44 (see, e.g., paragraph [00221], line 1 in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4210 and 4214 in Figure 42, 4812 and 4830 in Figure 48, 5106 in Figure 51, 5302 and 5314 in Figure 53, 5417 in Figure 54, and 6008 in Figure 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 1, “determine” should be “determining”.  Claim 3, line 9, “communication” should be “communicating”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-2 and 4-22 allowed.
Claims 3 and 23-29 objected to as being dependent upon a base claim that has been objected to, or because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-14 are allowed because none of the prior art of record discloses 
or suggests a fuse load circuit structured to determine that no current is demanded for a fuse load of a fuse, and to further determine that contactors associated with the fuse are open; an offset voltage determination circuit structured to determine an offset voltage corresponding to at least one component in a fuse circuit associated with the fuse, in response to the determining that no current is demanded for the fuse load; and an offset data management circuit structured to store the offset voltage, and to communicate a current calculation offset voltage for use by a controller to determine current flow through the fuse, in combination with the remaining claimed features.
	Claims 2 and 15-22 are allowed because none of the prior art of record discloses or suggests a current determination circuit structured to determine that no current is demanded for a fuse load, and to further determine that contactors associated with the fuse are open; an offset voltage determination circuit structured to determine an offset voltage corresponding to at least one component in a fuse circuit associated with the fuse, in response to the determining that no current is demanded for the fuse load; and an offset data management circuit structured to store the offset voltage, and to communicate a current calculation offset voltage for use by a controller to determine current flow through the fuse, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 23-29 contain allowable subject matter because none of the prior 
art of record discloses or suggests determining that no current is demanded for a fuse load for a fuse electrically disposed between an electrical power source and an electrical load; determining that contactors associated with the fuse are open; determining a null offset voltage in response to no current demanded for the fuse load; and storing the null offset voltage; and updating a stored null offset voltage in response to the determined null offset voltage; and communicating a current calculation offset voltage for use by a controller to determine current flow through the fuse, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Barrenscheen et al. (9,188,645) corresponds to US patent application publication 2014/0009162.
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836